—Judgment unanimously affirmed, with costs. The sixth, seventh and eighth of plaintiff’s requests to find, and the first of plaintiff’s requested conclusions of law, the tenth, eleventh and twelfth findings of fact, in the decision, and the third conclusion of law, in the decision, are corrected so as to state that the distance from Great Lot 84 to the line between the properties of plaintiff and defendant is eighty-two feet instead of forty-six feet, and as thus modified and corrected said findings and conclusions are approved. Present — Hill, P. J., Rhodes, Crapser and Heffernan, JJ.